Citation Nr: 1750745	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-30 952	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to increases in the (10 percent prior to March 1, 2015 and 50 percent from that date) staged ratings assigned for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a rating in excess of 10 percent for traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Jans Dills, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 
INTRODUCTION

The appellant is a Veteran who served on active duty from April 2003 to April 2007.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision (denying an increased rating for PTSD) and a March 2013 rating decision (assigning the initial rating with a grant of service connection for TBI) by the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In August 2014 these matters were remanded to afford the Veteran a hearing before the Board.  In July 2015, a Travel Board hearing was held before the undersigned; a transcript is in the record.  In December 2015, these matters were remanded for further development.  An interim (August 2016) rating decision awarded a temporary total (100 percent) convalescence rating for PTSD from February 20, 2013 to March 31, 2013, and increased the rating for PTSD to 50 percent, effective March 1, 2015. 


FINDINGS OF FACT

1.  In November 2016, prior to the promulgation of a decision in the matter, the Board received notification from the Veteran, through his attorney, that he was withdrawing his appeal seeking an increased rating for PTSD; there is no question of fact or law in this matter remaining for the Board to consider. 

2.  The Veteran's TBI is manifested by mild impairment of memory, attention, concentration, and executive functions; and subjective symptoms that only mildly interfere with work, instrumental activities of daily living, and family or other social relationships; it is not shown to be manifested by level "2" or higher impairment in any facet of cognitive impairment or other residuals of TBI not otherwise specified.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant are met with respect to the claim seeking increased ratings for PTSD; the Board has no further jurisdiction to consider an appeal in the matter.  38 U.S.C.A. §§ 7104, 7105(b)(2)(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  A rating in excess of 10 percent for TBI is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.124a, Diagnostic Code 8045 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Given the Veteran's expression of intent to withdraw the appeal seeking increases in the ratings for PTSD, discussion of the impact of the VCAA on that matter is not necessary. 

The matter of the rating for TBI is on appeal from the rating decision that granted service connection and assigned a disability rating and an effective date for the award.  Accordingly, the purpose of statutory notice was met, and such notice was no longer necessary.  A statement of case properly provided notice on the downstream issue of entitlement to an increased initial rating.  The Veteran has had ample opportunity to respond and supplement the record, and has not alleged that notice was less than adequate.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires a Veterans Law Judge who conducts a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  At the July 2015 hearing, the undersigned identified the issue and what was needed to substantiate the claim.  A deficiency in the conduct of the hearing has not been alleged. 
VA has secured the Veteran's pertinent treatment records.  He was afforded VA examinations in February 2013 and June 2016.  There is nothing in the record suggesting a material change in the disability since the June 2016 VA examination so as to warrant reexamination.  38 C.F.R. § 3.327.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist).

Withdrawn Appeal
The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative, and must be in writing or on the record at a hearing.  38 C.F.R. § 20.204.
In a November 2016 letter, the Veteran, through his attorney, expressed his intent to withdraw his appeal seeking an increased rating for his PTSD.  There is no allegation of error of fact or law remaining for the Board to consider as to this issue.  Accordingly, the Board no longer has jurisdiction to consider an appeal in the matter.

Legal Criteria

Disability ratings are assigned pursuant to criteria in a Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Separate diagnostic codes are assigned for the individual disabilities.  38 U.S.C.A. §  1155; 38 C.F.R. § 4.1.

With the initial rating assigned upon a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. §  4.7.  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Under Code 8045 there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning: cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment is to be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified".

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified".  However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.

Emotional/behavioral dysfunction is evaluated under 38 C.F.R. § 4.130 when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified".

Physical (including neurological) dysfunction is evaluated based on the following list, under an appropriate code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  Residuals not listed in 38 C.F.R. § 4.124a, Code 8045 that are noted on an examination, are to be evaluated under the most appropriate code.  Each condition is to be evaluated separately (as long as the same signs and symptoms are not used to support more than one evaluation), and the evaluations for each separately rated condition are combined under 38 C.F.R. § 4.25.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total".  However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total", since any level of impaired consciousness would be totally disabling.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total", the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.  38 C.F.R. § 4.124a.

Notes following provide:

 (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

(2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

(3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "activities of daily living", which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

(4): The terms "mild", "moderate", and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of a traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.

Factual background 

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81(Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

On February 2013 VA TBI examination, the Veteran reported tension headaches and migraines since service, with increased severity a couple of times a week for a few hours, and with stress.  He reported sensitivity to light and sound.  He reported sleep disturbances, intrusive thoughts, flashbacks and nightmares.  He stated that with medication he was achieving approximately 6-7 hours of sleep per night.  He reported problems with irritability and restlessness.  There were no symptoms of dizziness, vertigo, weakness or paralysis, fatigue, malaise, mobility or ambulatory problems, memory impairment, bowel or bladder problems, erectile dysfunction, numbness, paresthesia, speech or swallowing difficulty, decreased sense of taste or smell, endocrine dysfunction, or cranial nerve dysfunction.  The examiner noted that the Veteran scored a 29/30 on a Mini Mental Status Exam (MMSE) relating to orientation, registration, attention calculation, recall, and language showing normal cognition.  On physical examination, reflex testing, sensory testing, and motor testing were normal.  The examiner indicated that the Veteran's headaches and migraines are related to TBI during service rather than aggravated by TBI and opined that his functional impairment secondary to residuals of TBI is "only minimal."  He opined that the Veteran's subjective symptoms and neurobehavioral effects mildly interfere with work but do not preclude work. 

At the July 2015 Travel Board hearing before the undersigned, the Veteran testified that he feels off balance when climbing trees for work and when moving his head up or down.  He also reported difficulty with depth perception on stairs.  

On June 2016 TBI examination, the Veteran reported approximately one migraine and 2-3 tension headaches a week for which he takes over-the-counter Tylenol.  He complained of mild memory loss.  The examiner noted that the Veteran appeared nervous and had concentration issues, however such concentration issues did not relate to the TBI (noting a past MMSE score of 29/30 and a current score of 26/30).  There were no neurobehavioral effects.  The Veteran was able to communicate by spoken and written language (expressive communication) and comprehend spoken and written language.  His consciousness was normal; judgment was normal; and he was always oriented to person, time, place, and situation.  Neuropsychological testing was not performed.  Imaging studies were interpreted as normal.  The examiner listed headaches, including migraines as subjective residuals of the TBI.  On physical examination, fields of vision and visual acuity were intact with contact lenses.  Facial sensation, and oral, palatal, and tongue movements were intact.  There was no speech or swallowing difficulty.  Sensory and motor testing was normal.  The examiner noted there were "no physical or any other impairments" related to TBI and opined that the Veteran's emotional and behavioral dysfunctions are due to PTSD with secondary major depressive disorder and substance abuse rather than TBI.  He indicated that the Veteran's reported problems with depth perception relate to his eyes and not TBI.  He noted that the Veteran wears contacts due to refractory error, and reported blurred vision and difficulty judging distance without the contacts.  The examiner also indicated that there was no objective evidence of balance problems, but noted the Veteran reported a history of feeling off balance when moving his head up or down (which the examiner attributed to Benign Paroxysmal Positional Vertigo (BPPV)).  He noted that BPPV can occur due to internal ear pathology or with a head injury, and opined that [here] it is likely due to TBI.  He opined that the Veteran's headaches/migraine impact on his ability to work because they can cause discomfort and concentration problems (and his current job of cutting trees can be difficult with BPPV). 

Analysis 

On review of the entire record, the Board finds that the preponderance of the competent (medical) evidence is against a finding that the Veteran has more than mild cognitive impairment as a residual of TBI.  While he has reported some problems with memory, concentration, attention, and executive functions, there is no objective evidence on testing of the mild impairment of memory, attention, concentration or executive functions reported resulting in any functional impairment.  He has not reported problems with goal-setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, or flexibility in changing action or any other functions of such nature and severity).  His subjective TBI residual symptoms noted on VA examinations (and described above) include daily mild to moderate headaches (which are separately rated, and not for consideration herein) and balance problems.  The June 2016 VA examiner indicated that the Veteran's reported symptoms of feeling off balance when moving his head up or down is attributed to BPPV.  Notably, there are no other references or diagnosis of BPPV by healthcare providers and neither the February 2013 nor June 2016 VA examiners elicited balance problems on the examinations.  Regardless, as described by the Veteran and based on examination findings, the balance problems would not warrant an assessment of impairment higher than Level 1.  The Veteran has not reported motor or sensory dysfunction, loss of sense of smell and taste; seizures; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; endocrine dysfunctions; or other such residuals.  As has been noted, psychiatric symptoms and headaches are already separately rated.  Therefore, additional separate ratings for residuals of TBI are not warranted. 

The Veteran's residuals of TBI are rated 10 percent, on the basis that the greatest number assigned to any facet of TBI impairment is 1.  The disability manifests in mild impairment of memory, attention, concentration, and executive functioning (but without objective evidence of impairment on testing); and subjective symptoms that mildly interfere with, but do not prevent, work or engaging in social activities.  The level of severity of each of these facets warrants a Level 1 designation under the table for evaluating residuals of TBI.  38 C.F.R. § 4.124a, Code 8045.  There is no evidence or allegation that the TBI manifests in impaired judgment (judgment has consistently been normal on examination).  The June 2016 VA examiner noted inappropriate social interaction but found that the Veteran's emotional and behavioral dysfunctions are due to PTSD with secondary major depressive disorder and substance abuse and not TBI.  There is no evidence or allegation that the TBI is manifested by disorientation (the Veteran is consistently described as oriented in all spheres); impaired motor activity (none reported); impaired visual spatial orientation (none reported)(his visual problems have been found due to optic pathology unrelated to TBI); neurobehavioral effects (none reported); impaired communication (communication has consistently been normal on examination); or impaired consciousness.  The level of severity of each of these facets warrants a 0, designation under the table for evaluating residuals of TBI.  The table specifies that the ultimate percentage rating assigned shall reflect the highest number assigned for any factor; the numbers are not added.  A level 1 severity designation warrants a 10 percent rating under the schedular criteria.  

Accordingly, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's residuals of TBI.  The Board has considered the Veteran's subjective reports of symptoms.  As was noted above, his headaches are rated separately; as discussed above, the other manifestations do not warrant a higher, or additional separate, ratings.  


ORDER

The appeal seeking increased ratings for PTSD is dismissed.

A rating in excess of 10 percent for TBI is denied.


____________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


